DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “a high-performance alloy”, and it is unclear what is meant by the term. The specification notes Inconel as an example of a high-performance alloy, but the metes and bounds of the term are not described. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuchs et al. (US2018/0117964).
Regarding claim 1, Fuchs teaches (Figs. 1-2) a rotor shaft cap for a gas turbine, comprising: a disk-shaped body (3) defining: a first axial face (facing left in Fig. 1), a second axial face (facing right in Fig. 1), and an outer radial face (generally 31), the disk-shaped body comprising: a first annular jaw (30) provided on the first axial face, the first annular jaw comprising a plurality of teeth (generally 30) projecting from the first axial face; and a plurality of apertures (cooperating with fasteners 5) defined by the disk-shaped body, each aperture of the plurality of apertures extending through the disk-shaped body along an axial direction (see Fig.1).
Regarding claim 2, Fuchs teaches (Figs. 1-2) the disk-shaped body further comprises a first annular portion (generally 30), and wherein the first annular jaw is provided on the first annular portion.
Regarding claim 3, Fuchs teaches (Figs. 1-2) a first set of apertures (generally 5) of the plurality of apertures is located in the first annular portion (see Fig. 1), and at least one tooth of the plurality of teeth is located between a pair of adjacent apertures of the first set of apertures (see Fig. 1).
Regarding claim 5, Fuchs teaches (Figs. 1-2) the rotor shaft cap is heat-treated.
Note that the claimed phrase “heat-treated” is being treated as a product-by-process limitation; that is, that the rotor shaft cap can be made by heat-treating. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Fuchs is silent as to the process used to form the rotor shaft cap, it appears that the product of Fuchs would be the same or similar as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Dahlstrand (US1641740).
Fuchs teaches the rotor shaft cap of claim 2, but fails to teach the disk-shaped body comprises a second annular portion, the second annular portion coaxial with the first annular portion and located radially inwards from the first annular portion, wherein a second set of apertures of the plurality of apertures is located on the second annular portion.
In an analogous art, Dahlstrand teaches a shaft coupling. Dahlstrand teaches (Figs. 2-3) the coupling assembly includes outer radial apertures (9) cooperating with stud bolts (13) to rigidly unite the coupling assembly. Dahlstrand further teaches an second annular portion (4) on an inner radial side with a set of apertures (cooperating with screws 14) to bring the shafts into axial alignment and prevent relative motion between coupling members (see Col. 2 lines 90-104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the rotor shaft cap of Fuchs and change it so that the disk-shaped body comprises a second annular portion, the second annular portion coaxial with the first annular portion and located radially inwards from the first annular portion, wherein a second set of apertures of the plurality of apertures is located on the second annular portion as taught by Dahlstrand to axially align and prevent relative motion between coupling members. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Segletes et al. (US2006/0008352).
Fuchs teaches the rotor shaft cap according to claim 1, but fails to explicitly teach the rotor shaft cap is made from a high-performance alloy.
In an analogous art, Segletes teaches a turbine disc. Segletes teaches the disc can comprise a forged high nickel alloy ring, such as Inconel, to provide a high strength alloy (see paragraph [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the rotor shaft cap of Fuchs and change it to be made from a high-performance alloy as taught by Segletes to provide a high strength alloy suitable for use in turbines. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Osen et al. (US2017/0108561).
Fuchs teaches the rotor shaft cap according to claim 1, but fails to explicitly teach the disk-shaped body has an axial runout or a radial runout of 25pm or less.
In an analogous art, Osen teaches a turbine rotor. Osen teaches it is desirable to form a bearing surface with an axial runout of 0.005mm or better to ensure a central introduction of force by an interacting bearing surface (see paragraph [0039]. Thus, Osen recognizes axial runout as a result effective variable to optimize force transmission in turbines. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the rotor shaft cap of Fuchs and change it so that the disk-shaped body has an axial runout or a radial runout of 25pm or less as taught by Osen to optimize a result effective variable to ensure a central introduction of force transmission. 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US4123199) in view of Fuchs.
Shimizu teaches a rotor shaft assembly comprising: a rotor shaft cap (15), and a rotor shaft (the hub of rotor 12) for a gas turbine, the rotor shaft comprising: an axial end portion defining an annular recess (17); wherein the rotor shaft cap is: received into the annular recess with the first annular jaw extending away from the rotor shaft, the rotor shaft cap is shrink-fitted into the annular recess (Col. 2 lines 24-53), and a mating component (16) comprising a second annular jaw (see Fig. 1) in engagement with the first annular jaw, wherein the second annular jaw comprises a second set of 
Shimizu fails to teach the rotor shaft cap according to claim 1, wherein the rotor cap is secured to the rotor shaft by pins through at least some of the plurality of apertures.
In an analogous art, Fuchs teaches a shaft connection. Fuchs teaches the rotor shaft cap of claim 1 (see rejection above) wherein the rotor cap (3) is secured to the shaft by pins (the fasteners 5 are interpreted to be pins) through a plurality of apertures (used in conjunction with fasteners 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the rotor shaft assembly of Shimizu and change it to have the rotor shaft cap of claim 1, wherein the rotor cap is secured to the rotor shaft by pins through at least some of the plurality of apertures as taught by Fuchs to securely fasten the rotor shaft cap to the shaft. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Downer (US1610758), and Szekely (US2523928) teach shaft coupling arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745